
	
		I
		111th CONGRESS
		1st Session
		H. R. 3234
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a demonstration project to train unemployed
		  workers for employment as health care professionals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community-Based Health Care Retraining
			 Act.
		2.Health
			 professions training demonstration projectSection 171 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2916) is amended by adding at the end the following:
			
				(f)Health
				Professions Training Demonstration Project
					(1)DefinitionsIn
				this subsection the following definitions apply:
						(A)Covered
				communityThe term covered community means a
				community or region—
							(i)that has
				experienced a significant percentage decline in rates of employment; and
							(ii)(I)that is determined by
				the Secretary of Health and Human Services (in consultation with the medical
				community) to be an area with a shortage of health care professionals described
				in subparagraph (C)(i); or
								(II)that is underserved by the health care
				structure, such as a rural community, a community with a significant minority
				population, or a community for which an applicant can otherwise demonstrate
				need for increased training for health care professionals.
								(B)Covered
				workerThe term covered worker means an individual
				who—
							(i)(I)has been terminated or
				laid off, or who has received a notice of termination or layoff;
								(II)(aa)is eligible for or has
				exhausted entitlement to unemployment compensation; or
									(bb)has been employed for a duration
				sufficient to demonstrate, to the appropriate entity at a one-stop center
				referred to in section 134(c), attachment to the workforce, but is not eligible
				for unemployment compensation due to insufficient earnings or having performed
				services for an employer that were not covered under a State unemployment
				compensation law; and
									(III)is unlikely to return to a previous
				industry or occupation;
								(ii)(I)has been terminated or
				laid off, or has received a notice of termination or layoff, as a result of any
				permanent closure of, or any substantial layoff at, a plant, facility, or
				enterprise; or
								(II)is employed at a facility at which the
				employer has made a general announcement that such facility will close within
				180 days; or
								(iii)is an incumbent
				worker employed in a health care profession, and whose training will provide an
				opportunity for employment of other individuals by increasing—
								(I)the number of
				instructors serving the covered community; or
								(II)the number of
				vacant positions in the covered community.
								(C)Health care
				professionalThe term health care
				professional—
							(i)means an
				individual who is involved with—
								(I)the delivery of
				health care services, or related services, pertaining to—
									(aa)the
				identification, eval­u­a­tion, management, and prevention of diseases,
				disorders, or injuries; or
									(bb)home-based or
				community-based long-term care;
									(II)the delivery of
				dietary and nutrition services;
								(III)the delivery of
				dental services; or
								(IV)rehabilitation
				and health systems management; and
								(ii)includes
				individuals in health care professions for which there is a shortage in the
				community involved, as determined by the Secretary of Health and Human Services
				(in consultation with the medical community) or as otherwise demonstrated by
				the applicant.
							(D)Tribal college
				or universityThe term tribal college or university
				means a Tribal College or University, as defined in section 316(b) of the
				Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
						(2)Establishment of
				projectIn accordance with subsection (b), the Secretary shall
				establish and carry out a health professions training demonstration
				project.
					(3)GrantsIn
				carrying out the project, the Secretary, after consultation with the Secretary
				of Health and Human Services, shall make grants to eligible entities to pay for
				the Federal share of the cost of enabling the entities to carry out programs in
				covered communities to train covered workers for employment as health care
				professionals (referred to in this subsection as training
				programs). The Secretary shall make each grant in an amount of not less
				than $100,000 and not more than $500,000, and each such grant shall be for a
				period of 5 years.
					(4)Eligible
				entitiesNotwithstanding subsection (b)(2)(B), to be eligible to
				receive a grant under this subsection to carry out a training program in a
				covered community, an entity shall be a partnership that consists of—
						(A)a local workforce
				investment board established under section 117 that is serving the covered
				community; and
						(B)an institution of
				higher education, as defined in sections 101 and 102 of the Higher Education
				Act of 1965 (20 U.S.C. 1001, 1002), in partnership with at least 1 of the
				following:
							(i)A
				health clinic or hospital.
							(ii)A
				home-based or community-based long-term care facility or program.
							(iii)A health care
				facility administered by the Secretary of Veterans Affairs.
							(iv)A
				tribal college or university.
							(v)A
				labor organization, or an industry or industry group.
							(vi)A
				local economic development entity serving the covered community.
							(vii)A joint
				labor-management partnership.
							(5)ApplicationsTo
				be eligible to receive a grant under this subsection, an entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require, including, at a minimum—
						(A)a proposal to use
				the grant funds to establish or expand a training program in order to train
				covered workers for employment as health care professionals, including
				information that demonstrates the long-term viability of the training program
				beyond the period of the grant;
						(B)information
				demonstrating the need for the training and support services to be provided
				through the training program;
						(C)information
				describing the manner in which the entity will expend the grant funds, and the
				activities to be carried out with the funds;
						(D)information
				demonstrating that the entity meets the requirements of paragraph (4);
						(E)with respect to
				training programs carried out by the applicant, information—
							(i)on
				the graduation rates of the training programs involved;
							(ii)on the retention
				measures carried out by the applicant;
							(iii)on the length of
				time necessary to complete the training programs of the applicant; and
							(iv)on the number of
				qualified covered workers that are refused admittance into the training
				programs because of lack of capacity; and
							(F)a description of
				how the applicant has engaged all relevant stakeholders, including the health
				care industry to be served by the training program, local labor organizations
				and other workforce groups, and local industry, in the design of the training
				program to be served with grant funds.
						(6)SelectionIn
				making grants under paragraph (3), the Secretary, after consultation with the
				Secretary of Health and Human Services, shall—
						(A)consider the
				information submitted by the eligible entities under paragraph (5)(E);
						(B)select—
							(i)eligible entities
				submitting applications that meet such criteria as the Secretary of Labor
				determines to be appropriate; and
							(ii)among such
				entities, the eligible entities serving the covered communities with the
				greatest need for the grants and the greatest potential to benefit from the
				grants; and
							(C)give preference to
				eligible entities—
							(i)submitting
				applications to serve covered workers who have been terminated or laid off or
				have received a notice of termination or layoff from a manufacturing, service,
				or construction industry, or another industry with significant decline in
				employment as determined by the Secretary; and
							(ii)with a
				demonstrated history of similar and successful partnerships with State boards
				or local boards, institutions of higher education (as defined in paragraph
				(4)(B)), industry groups, and labor organizations.
							(7)Use of
				funds
						(A)In
				generalAn entity that receives a grant under this subsection
				shall use the funds made available through the grant for training and support
				services that meet the needs described in the application submitted under
				paragraph (5), which may include—
							(i)implementing
				training programs for covered workers;
							(ii)providing support
				services for covered workers participating in the training programs, such
				as—
								(I)providing tuition
				assistance;
								(II)establishing or
				expanding distance education programs;
								(III)providing
				transportation assistance; or
								(IV)providing child
				care; or
								(iii)increasing
				capacity, subject to subparagraph (B), at an educational institution or
				training center to train individuals for employment as health professionals,
				such as by—
								(I)expanding a
				facility, subject to subparagraph (B);
								(II)expanding course
				offerings;
								(III)hiring
				faculty;
								(IV)providing a
				student loan repayment program for the faculty;
								(V)establishing or
				expanding clinical education opportunities;
								(VI)purchasing
				equipment, such as computers, books, clinical supplies, or a patient simulator;
				or
								(VII)conducting
				recruitment.
								(B)LimitationAny
				such grant funds that are used to expand facilities may only be used to rent or
				modernize existing facilities, not to build additional facilities. The entity
				shall use not less than 50 percent of the grant funds to carry out activities
				described in clause (i) or (ii) of subparagraph (A), unless the entity
				demonstrates, in the application submitted under paragraph (5), a need to spend
				more than 50 percent of the grant funds on activities described in subparagraph
				(A)(iii).
						(8)Federal
				share
						(A)In
				generalThe Federal share of the cost described in paragraph (3)
				shall be—
							(i)for the first year
				of the grant period, 95 percent;
							(ii)for the second
				such year, 85 percent;
							(iii)for the third
				such year, 75 percent;
							(iv)for the fourth
				such year, 65 percent; and
							(v)for the fifth such
				year, 55 percent.
							(B)Non-federal
				shareThe eligible entity shall provide the non-Federal share of
				the cost in cash or in kind, fairly evaluated, including plant, equipment, or
				services.
						(9)Evaluation
						(A)In
				generalUnder the Secretary’s existing authority under section
				172, not more than 1 percent of the funds provided under this subsection shall
				be used for evaluation of the training programs described in paragraph (3).
				Eligible entities receiving grants under this section shall use not more than 1
				percent of the grant funds for purposes of evaluation or documentation of the
				training programs.
						(B)ContentsIn
				conducting an evaluation under subparagraph (A), an eligible entity shall
				provide data detailing the success of the training program carried out by the
				entity under paragraph (3), including—
							(i)information on the
				number and percentage of participating covered workers who complete a training
				program, including those who earn a degree or certificate through such training
				programs;
							(ii)information on
				the rate of employment of covered workers who have completed the training
				program;
							(iii)an assessment of
				how well the needs of the health care community were addressed by the training
				program; and
							(iv)any other data
				determined to be relevant by the entity to demonstrate the success of the
				training program.
							(C)ReportThe
				Secretary shall compile the information resulting from the evaluation or
				documentation conducted under subparagraph (A), and shall submit a report to
				Congress containing the information.
						(10)FundingOf
				the amounts appropriated to, and available at the discretion of, the Secretary
				or the Secretary of Health and Human Services for programmatic and
				administrative expenditures, a total of $25,000,000 shall be used to establish
				and carry out the demonstration project described in paragraph (2) in
				accordance with this
				subsection.
					.
		
